Case 2:15-cv-01366-JRG-RSP Document 479 Filed 02/17/21 Page 1 of 5 PageID #: 32115



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

   PERSONALIZED MEDIA                           )
   COMMUNICATIONS, LLC,                         )
                                                )
                                 Plaintiff      )
                                                )
                   v.                           )       Case No. 2:15-cv-01366-JRG-RSP
                                                )
   APPLE INC.,                                  )
                                                )
                                 Defendant      )
                                                )

              PLAINTIFF PERSONALIZED MEDIA COMMUNICATIONS LLC’S
               OBJECTIONS TO, AND MOTION FOR RECONSIDERATION OF
                ORDER DENYING PMC’S MOTION TO MOVE TRIAL DATE

          Pursuant to Federal Rule 72 and Local Rule CV-72(b), Plaintiff Personalized Media

   Communications, LLC (“PMC”) hereby objects to, and seeks reconsideration of, the January

   29, 2021 Order denying PMC’s Motion to Move Trial Date (the “Order”). D.I. 457.

          PMC learned on January 20, 2021 that its damages expert Michael J. Dansky would be

   unable to attend trial in March 2021                                   . See Decl. of Douglas J.

   Kline at ¶ 2.




                            . See Decl. of Michael J. Dansky at ¶¶ 3-6. After considering its

   options and meeting and conferring with Plaintiffs, PMC filed a Motion to Move the Trial Date

   on January 27, 2021. D.I. 455. Defendant Apple did not oppose that motion. Nonetheless, on

   January 29, 2021, this Court entered the Order denying PMC’s motion, and instructed the

   parties to meet and confer regarding alternatives. D.I. 457.


                                                    1
Case 2:15-cv-01366-JRG-RSP Document 479 Filed 02/17/21 Page 2 of 5 PageID #: 32116




                                           .




                 Despite its best efforts, PMC has been unable to find a suitable substitute given the

      severe time constraints, circumstances, and conditions. PMC therefore finds itself two weeks

      out from trial without a damages expert, for reasons entirely outside its control, able to appear

      at trial in March 2021, either live or by trial deposition. 1

              It goes without saying that PMC will be severely prejudiced if required to proceed to

      trial and present its damages case without a damages expert. In the related context of motions

      to substitute, courts have recognized the severe prejudice a party faces if deprived of an expert,

      and routinely allow substitutions

      See Shipp v. Arnold, No. 4:18-cv-4017, 2019 WL 4040597, at *3 (W.D. Ark. Aug. 27, 2019)

      (allowing substitution upon death of an expert witness and noting the court’s intention to

      “entertain a motion for a trial continuance” in order “to avoid prejudicing either side by giving


  1
      PMC’s damages expert, Michael J. Dansky, informed PMC


                                        See Decl. of Michael J. Dansky.



                                                          2
Case 2:15-cv-01366-JRG-RSP Document 479 Filed 02/17/21 Page 3 of 5 PageID #: 32117



      them inadequate time” in light of the substitution); Stringer v. Cambria Fabshop-Indianapolis,

      LLC, No. 1:13-cv-00659-SEB-TAB, 2015 WL 13632234, at *1 (S.D. Ind. Oct. 2, 2015)

      (granting motion to substitute where expert witness became unavailable due to the illness of her

      spouse); Baumann v. Am. Family Mut. Ins. Co., 278 F.R.D. 614, 616 (D. Colo. 2012) (granting

      plaintiff’s motion to substitute expert witness after his death, as depriving plaintiff of the ability

      to conduct a direct examination and provide live witness testimony would be prejudicial);

      Torres v. MacTac Trading Corp., No. 93-cv-5320, 1998 WL 603103, at *2 (N.D. Ill. Sept. 4,

      1998) (allowing substitution where expert witness suffered from leukemia and was unable to

      testify).

              Here, unfortunately, substitution is impossible under the circumstances, but Mr. Dansky

      himself will be available in a few short months. This is a major case that has spanned years,

      and both sides have dedicated substantial resources to its litigation. PMC is seeking

                                               , should the jury find the patent-in-suit valid and

      infringed. No fact witness is able to step in the shoes of Mr. Dansky to present PMC’s

      sophisticated damages theories. PMC is fully prepared to proceed to trial on infringement.

              PMC therefore respectfully moves this Court to reconsider its Order denying PMC’s

      Unopposed Motion to Move the Trial Date and to postpone the March 2021 trial to a date after

      June 2021 when Mr. Dansky is available. Alternatively, PMC asks the Court to bifurcate

      damages and proceed to trial on liability only2 or move the trial to April 2021 to allow PMC

      additional time to find an appropriate replacement.




  2
      PMC intends to filed a motion to bifurcate damages upon a meet and confer with Apple.
                                                    3
Case 2:15-cv-01366-JRG-RSP Document 479 Filed 02/17/21 Page 4 of 5 PageID #: 32118



  Dated: February 12, 2021     /s/ S. Calvin Capshaw
                               Douglas J. Kline
                               J. Anthony Downs
                               Kevin P. Martin
                               Lana S. Shiferman
                               Sarah J. Fischer
                               GOODWIN PROCTER LLP
                               100 Northern Avenue
                               Boston, Massachusetts 02210
                               P: (617) 570-1000
                               email: dkline@goodwinlaw.com
                               email: jdowns@goodwinlaw.com
                               email: kmartin@goodwinlaw.com
                               email: lshiferman@goodwinlaw.com
                               email: sfischer@goodwinlaw.com

                               Naomi Birbach
                               GOODWIN PROCTER, LLP
                               620 Eighth Avenue
                               New York, NY 10018
                               P: (212) 813-8800
                               F: (212) 355-3333
                               email: nbirbach@goodwinlaw.com

                               Andrew Ong
                               GOODWIN PROCTER, LLP
                               601 Marshall St.
                               Redwood City, CA 94063
                               P: (650) 752-3100
                               F: (650) 853-1038
                               email: aong@goodwinlaw.com

                               S. Calvin Capshaw (State Bar No. 03783900)
                               Elizabeth L. DeRieux (State Bar No. 05770585)
                               CAPSHAW DERIEUX, LLP
                               114 E. Commerce Ave.
                               Gladewater, TX 75647
                               P: (903) 845-5770
                               email: ccapshaw@capshawlaw.com
                               email: ederieux@capshawlaw.com

                               Attorneys for Plaintiff
                               Personalized Media Communications, LLC




                                         4
Case 2:15-cv-01366-JRG-RSP Document 479 Filed 02/17/21 Page 5 of 5 PageID #: 32119



                                    CERTIFICATE OF SERVICE

          The undersigned certifies that the foregoing document was served on all counsel of

   record via electronic mail on February 12, 2021.

                                                                     /s/ S. Calvin Capshaw

                            CERTIFICATE OF AUTHORIZATION TO
                                    FILE UNDER SEAL

          The undersigned certifies that the foregoing document was filed under seal pursuant to

   the Protective Order entered in this matter.

                                                                     /s/ S. Calvin Capshaw




                                                  5
